Fourth Court of Appeals
                               San Antonio, Texas
                                   November 16, 2017

                                   No. 04-17-00567-CV

                       IN THE INTEREST OF L.J.T., A CHILD,

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA01890
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The State’s motion for extension of time to file brief is hereby GRANTED IN PART.
Time is extended to December 4, 2017.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court